                    Case 2:21-mj-30182-DUTY ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 7
                                                                            AUSA:      Jessica V. Currie        Telephone: (313) 226-9100
  AO 91 (Rev. 11/11) Criminal Complaint                               Special Agent:       Jamie Fechik         Telephone: (734) 995-1310

                                                UNITED STATES DISTRICT COURT
                                                                        for the

                                                           Eastern District of Michigan
  United States of America                                                                       Case: 2:21−mj−30182
     V.                                                                                          Assigned To : Unassigned
  Ken Kenyatta Wilson                                                              Case No.
                                                                                                 Assign. Date : 4/19/2021
                                                                                                 Description: RE: KEN WILSON
                                                                                                 (EOB)




                                                            CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

            On or about the date(s) of                        March 23 2021                                  W_ a_s_h_te_n...;;.a_w___ in the
                                                                                          in the county of ___
 __....;E         tec.:.m
           ::.::s:.:c
        :::a            .:.;_ __ Di strict of      Michi an
                                                       0            the defendant(s) violated:

           Code Section                                     Offense Description
         18 USC§ 2113(a)                                        Bank robbery




          This criminal complaint is based on these facts:
see attached affidavit.




[i] Continued on the attached sheet.



                                                                                           Jamie Fechik, Special Agent {FBI)
                                                                                                  Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

         April 19, 2021
Date: __________                                                                                    Judge ·s signature

City and state: Detroit Michi an    0                                             Hon. David R. Grand, United States Magistrate Judge
                                                                                                  Printed name and title
   Case 2:21-mj-30182-DUTY ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 7




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Jamie Fechik, being duly sworn, depose and state as follows:

                              I. INTRODUCTION

      1.     I have been employed as a Special Agent of the Federal Bureau of

Investigations since July 2017, and am currently assigned to the Detroit Division,

Ann Arbor Resident Agency, located in Ann Arbor, Michigan. In my current

capacity, I am authorized to investigate violations of the laws of the United States

and to execute warrants issued under the authority of the United States.

      2.     I have investigated a number of federal crimes, including investment

fraud, conspiracy, extortion, wire fraud, mail fraud, fraud against the government,

bank robbery, and health care fraud. I have gained experience in conducting such

investigations through training and everyday work related to these types of cases.

      3.     The statements in this affidavit are based on information developed by

the FBI and information provided by other law enforcement officers. Since this

affidavit is being submitted for the limited purpose of securing a criminal

complaint, I have not included each and every fact known to me concerning this

investigation.   I have set forth only the facts that I believe are necessary to

establish probable cause.




                                         1
   Case 2:21-mj-30182-DUTY ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 7




      4.     Probable cause exists that Ken Kenyatta WILSON (DOB:

XX/XX/1972), within the Eastern District of Michigan, committed bank robbery,

in violation of 18 U.S.C. § 2113(a).

                 II. SUMMARY OF THE INVESTIGATION

      5.     On March 23, 2021, at approximately 1:22 p.m., a black male entered

a Chase Bank, located in Ypsilanti, Michigan, within the Eastern District of

Michigan. He wore a gray coat and black pants and carried a white bag. The male

approached the victim teller, who informed the male that the window/counter was

closed. The male told the victim teller that he was having a hard time today and she

needed to give him all the money she had. The victim teller did not immediately

respond to the request. The male then informed the victim teller that this was a

robbery. The male apologized and repeated that he was having a hard time and

then pushed what appeared to be a pillowcase to the victim teller.

      6.     The victim teller informed the male that she did not have cash in the

drawer in front of her, that the money was kept in an automatic safe, and that she

would have to push buttons to open it and retrieve the money. The victim teller

offered to give the male the money that was already on the counter that she was

handling for customers at the drive through. The male told the victim teller to stop

stalling and if she kept stalling there would be trouble, stating “I don’t want to

have to hurt you.” The victim teller again told the suspect that she needed to push



                                         2
   Case 2:21-mj-30182-DUTY ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 7




buttons to get the money, which she did. The machine distributed 1,000 dollars in

cash. The victim teller put the money in the bag provided by the male. The male

took the bag, walked out of the bank, and was seen walking towards the

International House of Pancakes restaurant and entering a red vehicle.

      7.     The victim teller said that the male did not imply that he had a gun,

and she never saw one. But the victim teller advised that she feared for her life

during the robbery. Further, a witness sitting in an office cubicle several feet away

from the counter/window watched as the male walked toward the International

House of Pancakes. According to the witness, the male was walking with kind of a

limp and reaching down at his thigh, which caused the witness to believe that the

male was probably carrying a gun in his pants.

      8.     An officer with the Pittsfield Township Police Department witnessed

a red vehicle pulling out of the International House of Pancakes parking lot. The

red vehicle pulled along the side of the officer’s vehicle and the male driving the

red vehicle made eye contact with the officer. The male looked surprised and then

fled the area at a high rate of speed. A vehicle pursuit followed, at speeds

approaching 100 mph. Patrol vehicle lights and sirens were activated. The red

vehicle was observed weaving in and out of traffic and accelerating as it blew

through an intersection. The red vehicle eventually entered onto Westbound I-94




                                         3
   Case 2:21-mj-30182-DUTY ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 7




and then onto US-23 North, ultimately crashing into the median and causing the

male driver and sole occupant to be ejected from the vehicle.

      9.     The male driver was taken into custody by Pittsfield Township Police

Department officers and transported to a local hospital for injuries sustained in the

vehicle crash. A wallet located in the median near the male driver contained an

identification card and social security card bearing the name Ken Kenyatta

WILSON. Also observed in the area of the median were several 100 dollar bills, a

black semi-automatic handgun with an extended magazine, a silver revolver, and

multiple loaded magazines.

      10.    The following is a partial list of evidence that was collected at the

scene of the vehicle crash:

             a.    Black wallet containing the identification of Ken Kenyatta
                   WILSON;
             b.    Silver Smith and Wesson revolver, model 65-1, serial number
                   1D19412;
             c.    Glock model 22 handgun, .40 caliber, serial number
                   BMKU120;
             d.    Three Glock magazines, each containing 13 rounds of .40
                   caliber ammunition;
             e.    Extended magazine containing 26 .40 caliber rounds;
             f.    Bulletsafe body armor;
             g.    Omni Hybrid Multi-Cal rifle, serial number NS294982;
             h.    Rifle magazine containing 24 rounds of .223 ammunition;


                                         4
    Case 2:21-mj-30182-DUTY ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 7




             i.     Rifle magazine containing 28 rounds of .223 ammunition; and
             j.     George jacket, gray in color, Izod sweater, white Gildan t-shirt.

      11.    On March 24, 2021, law enforcement conducted a search of the red

vehicle—a 2021 red Toyota Corolla with Illinois license plate, rented by WILSON.

The following is a partial list of items found in the vehicle:

             a.     Flowered bag containing 1,000 dollars in cash, consistent with
                    the reported loss from Chase Bank;
             b.     Green metal helmet; and
             c.     Black backpack containing 54 rounds of .40 caliber
                    ammunition, 44 rounds of .357 caliber ammunition and 16
                    rounds of .223 ammunition.

      12.    The Chase Bank where the robbery took place was then insured by the

Federal Deposit Insurance Corporation.




                           [Space left intentionally blank.]




                                          5
    Case 2:21-mj-30182-DUTY ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 7




                                III. CONCLUSION

         13.     Probable cause exists that Ken Kenyatta WILSON committed bank

robbery in violation of 18 U.S.C. § 2113(a).




                                                                    1 Agent
                                                Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.



HON. DAYID R. GRAND
UNITED STATES MAGISTRATE JUDGE

Date:   April 19, 2021




                                       6
